Exhibit 10.4

 

RESTRICTED STOCK AWARD AGREEMENT

FOR COMPANY EMPLOYEES

 

UNDER THE WATTS WATER TECHNOLOGIES, INC.

SECOND AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

 

The award of shares of restricted Class A Common Stock (the “Restricted Stock”)
of Watts Water Technologies, Inc. (the “Company”) made to the grantee (the
“Grantee”), as set forth in the Restricted Stock award notification provided
through the Grantee’s stock plan account on the E*TRADE website, is subject to
the provisions of the Company’s Second Amended and Restated 2004 Stock Incentive
Plan (the “Plan”) and the terms and conditions contained in this Restricted
Stock Award Agreement (the “Agreement”).  By accepting the award of Restricted
Stock on the E*TRADE website, the Grantee agrees to the terms and conditions of
this Agreement.

 

1.             Acceptance of Award.  The Grantee shall have no rights with
respect to the Restricted Stock unless he or she shall have accepted the
Restricted Stock award through the E*TRADE website.  Upon acceptance of the
award of Restricted Stock by the Grantee, (i) the shares of Restricted Stock so
accepted shall be issued by the Company and held by the Company’s transfer agent
in book entry form in a restricted account until such Restricted Stock is vested
as provided in Paragraph 3 below, and (ii) the Grantee’s name shall be entered
as the stockholder of record on the books of the Company.  Thereupon, the
Grantee shall have all the rights of a shareholder with respect to such shares,
including voting and dividend rights, subject, however, to the restrictions and
conditions specified in Paragraph 2 below.

 

2.             Restrictions and Conditions.

 

(a)           As set forth in Paragraph 1, the book entries representing the
shares of Restricted Stock granted herein shall bear an appropriate legend, as
determined by the Administrator in its sole discretion, to the effect that such
shares are subject to restrictions as set forth herein and in the Plan.

 

(b)           Shares of Restricted Stock granted herein may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of by the
Grantee prior to vesting.

 

(c)           If the Grantee’s employment with the Company and its Subsidiaries
is voluntarily or involuntarily terminated for any reason (other than death or
disability) prior to vesting of shares of Restricted Stock granted herein, the
unvested shares of Restricted Stock shall be immediately and automatically
forfeited to the Company upon termination of employment, without payment of any
consideration to the Grantee.  The Grantee shall have no further rights with
respect to any shares of Restricted Stock that are so forfeited.

 

3.             Vesting of Restricted Stock.  Unless otherwise provided in this
Agreement or the Plan, the Restricted Stock shall vest in accordance with the
following vesting schedule:  331/3% of the total number of shares of Restricted
Stock shall vest on the first anniversary of the date of grant, an additional
331/3% of the total number of shares of Restricted Stock shall vest on the
second anniversary of the date of grant, and the remaining 331/3% of the total
number of shares of

 

--------------------------------------------------------------------------------


 

Restricted Stock shall vest on the third anniversary of the date of grant.  The
restrictions and conditions in Paragraph 2 shall lapse with respect to the
number of shares of Restricted Stock specified as vested on each such vesting
date.

 

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock.  Notwithstanding the foregoing, if the Grantee’s employment is terminated
by reason of death or disability (as determined by the Administrator) prior to
the vesting of shares of Restricted Stock granted herein, the unvested shares of
Restricted Stock held by the Grantee shall become fully vested.  The
Administrator may at any time accelerate the vesting schedule specified in this
Paragraph 3.

 

4.             Dividends.  Dividends on shares of Restricted Stock shall be paid
currently to the Grantee.

 

5.             Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

 

6.             Limitations on Transferability.  This Agreement is personal to
the Grantee, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.

 

7.             Tax Withholding.  The Grantee acknowledges and agrees that the
Company has the right to deduct from payments of any kind otherwise due to the
Grantee any federal, state, local or other taxes of any kind required by law to
be withheld with respect to the vesting of the shares of Restricted Stock.  The
Grantee shall satisfy such tax withholding obligations by transferring to the
Company, on each date on which shares of Restricted Stock vest under this
Agreement, such number of shares of Restricted Stock that vest on such date as
have a Fair Market Value equal to the amount of the Company’s tax withholding
obligation in connection with the vesting of such shares of Restricted Stock. 
Such delivery of Restricted Stock to the Company shall be deemed to happen
automatically, without any action required on the part of the Grantee, and the
Company is hereby authorized to take such actions as are necessary to effect
such delivery.

 

8.             Non-Competition, Non-Solicitation and Non-Disparagement. In
consideration of the Company entering into this Agreement with the Grantee, the
Grantee agrees that throughout his or her term of employment with the Company
and for a period of twelve (12) months following the Grantee’s date of
termination with the Company, the Grantee shall not, directly or indirectly,
divert or attempt to divert or assist others in diverting any business of the
Company by soliciting, contacting or communicating with any customer or supplier
of the Company with whom the Grantee has direct or indirect contact or upon
termination of employment has had direct or indirect contact during the twelve
(12) month period immediately preceding the Grantee’s date of termination with
the Company. The Grantee further agrees that for a period of twelve (12) months
following his or her date of termination with the Company the Grantee shall not,
directly or indirectly, solicit, induce, attempt to induce or assist others in
attempting to

 

2

--------------------------------------------------------------------------------


 

induce any employee of the Company with whom the Grantee has worked or had
material contact with, during the twelve (12) month period immediately preceding
the termination of the Grantee’s employment, to leave the employment of the
Company or a subsidiary of the Company or to accept employment or affiliation
with any other company or firm of which the Grantee becomes an employee, owner,
partner or consultant. The Grantee agrees that throughout his or her term of
employment with the Company and for a period of twelve (12) months following the
Grantee’s date of termination that the Grantee will not make any statements,
orally or in writing, cause to be published or in any way disseminate any
information concerning the Company or any subsidiaries of the Company concerning
the Company’s business, business operations or business practices that in any
way, in form or substance, harms, disparages or otherwise casts an unfavorable
light upon the Company or any subsidiaries of the Company or upon any of their
reputations or standing in the business community or the community as a whole.

 

9.             Compensation Recovery Policy.  Notwithstanding anything contained
in this Agreement to the contrary, all Restricted Stock awarded under this
Agreement, and any shares of Class A Common Stock delivered to the Grantee upon
vesting of Restricted Stock hereunder shall be subject to forfeiture or
repayment pursuant to the terms of the Company’s Compensation Recovery Policy as
in effect from time to time, including any amendments necessary for compliance
with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.

 

10.          Miscellaneous.

 

(a)           Notice hereunder shall be given to the Company at its principal
place of business, and shall be given to the Grantee at the address on file with
the Company, or in either case at such other address as one party may
subsequently furnish to the other party in writing.

 

(b)           This Agreement does not confer upon the Grantee any rights with
respect to continuation of employment by the Company or any Subsidiary.

 

3

--------------------------------------------------------------------------------